Citation Nr: 0025651	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-12 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disorder status post meniscectomy, currently rated 10 percent 
disabling. 

2.  Entitlement to an increased (compensable) evaluation for 
a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from February 1989 to 
September 1992.

The appeal arises from the August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, denying an increased (compensable) 
disability rating for the veteran's service-connected 
lumbosacral strain, and denying an increased disability 
rating from the 10 percent assigned for a left knee disorder 
status post meniscectomy. 

In the course of his appeal the veteran and his mother 
testified before an RO hearing officer in April 1999.  A 
transcript of that hearing is included in the claims folder.  
In a September 1999 Supplemental Statement of the Case the 
hearing officer affirmed the above noted ratings.  


REMAND

An MRI of the left knee was taken in December 1998.  The 
examiner assessed that minimal thickening of the medial 
collateral ligament suggested old remote injury without 
evidence of ligament disruption or edema.  The lateral 
collateral ligament, the quadriceps tendon, and the patellar 
tendon appeared normal.  A minimal amount of increased signal 
intensity, laterally, in the body of the medial meniscus 
might be degenerative in nature.  A small joint effusion was 
also present in the knee.  The anterior and posterior 
cruciate ligaments appeared normal.  X-ray findings were 
noted suggesting a linear tear horizontally through the body 
and posterior horn of the lateral meniscus.  

The veteran underwent orthopedic evaluation of his left knee 
in January 1999.  A history was noted of knee injury in 1990 
and meniscal debridement at that time.  The veteran 
complained of popping and grinding of the left knee over the 
past several months, with occasional swelling, and catching 
episodes, though with no true locking.  He reported that as a 
result his activities had been limited.  He elaborated that 
he could walk with no particular difficulty, but could not 
run or engage in athletics as he had previously, with 
increased pain upon kneeling, squatting, and climbing.  Upon 
examination, there was no measurable atrophy of the left 
thigh compared to the right.  There was no swelling or 
effusion of the left knee joint, and there was complete range 
of motion of the left knee.  There was some subpatellar 
crepitus that was minimally painful, with some crepitus on 
McMurray's maneuver.  X-rays showed that the knee was 
essentially normal for the veteran's age, though possibly 
with some narrowing of the medial joint space compared to the 
right.  Prior MRI findings were noted.  The examiner 
recommended arthroscopic meniscal debridement or repair.  

A VA orthopedic examination was conducted in February 1999.  
The veteran's history was noted, as was his pending left knee 
arthroscopic surgery in March 1999.  Regarding the back, the 
veteran complained of low back pain progressing for the prior 
two years, with a primary complaint of stiffness and 
occasional dull pain which would become worse with standing 
more than two hours.  Symptoms improved with stretching.  The 
veteran denied bowel or bladder symptoms, pain, or 
paresthesias.  He also denied any previous back injury.  Upon 
low back examination, there was a normal lumbar vertebral 
curvature, with no focal areas of tenderness and no 
paraspinal spasms, though with pain reportedly localized to 
the L5-S1 level.  Lumbar range of motion was to 90 degrees 
forward flexion, 30 degrees extension, and 45 degrees left 
and right bending and rotation.  Symptoms improved in flexed 
position and worsened in extension.  Lower extremity motor 
testing was 5/5, and lower extremities reflexes were 2+.  
Sensation was intact and equal in both lower extremities in 
all dermatomes.  Straight leg raising was negative both 
seated and supine.  The veteran could heel and toe walk 
without difficulty.  The examiner assessed mechanical lower 
back pain, and recommended treatment with conservative 
therapy, physical therapy, and nonsteroidal anti-
inflammatories.  

VA records indicate that the veteran underwent VA physical 
therapy in March 1999 prior to his March 1999 arthroscopy.  

Arthroscopic surgery was performed on the veteran's left knee 
in March 1999.  The post-operative diagnosis was complex 
horizontal tear of the left lateral meniscus, and a 5 x 5 
centimeter partial thickness osteochondritis desiccans lesion 
of the medial femoral condyle.  The tear was debrided to 
create a stable lateral meniscus contour.  The articular 
cartilage of the patellofemoral joint was in excellent 
condition with no degenerative changes evident.  The 
cartilage of the tibial articulation and the medial meniscus 
were also noted to be in excellent condition.  The anterior 
cruciate ligament was stable to probe palpation.  

At a hearing before a hearing officer at the RO in June 1999, 
the veteran testified that he suffered from cartilage tears 
and as a result had left knee surgery in service in August 
1990.  He testified that in May 1998 he began having more 
pain than usual in the left knee and observed that the knee 
was swollen and bruised.  He testified that following VA 
evaluation and treatment he had surgery again in March 1999.  
He testified that he had a lot of pain on motion of the knee, 
disagreeing with findings of a recent VA examiner.  He also 
testified that he had constant pain in the knee.  He added 
that his knee was painful with walking or prolonged standing, 
and particularly with any twisting or squatting.  He added 
that he wore a knee brace most of the time, and his knee 
would not give out completely.  He added that prior to his 
surgery his knee would lock up, but it did not do so now.  He 
testified that arthritis had been identified in the left knee 
by X-ray.  He reported taking Oxaprozin and Acetaminophen for 
his knee, adding that these assisted his back as well.  He 
testified that when he had a sharp pain in the leg it would 
be approximately 91/2 out of 10 in intensity, and he would have 
to sit down or use an ice pack.  He testified that he had 
previously been working in an electronics firm with twelve 
hour shifts, and earned significantly more money than he was 
earning now.  However, he testified that the work for the 
electronics firm required that he remain on his feet for long 
periods.  He explained that he had to take a cut in pay 
because of his leg, and he was now working as a security 
guard, which allowed him to sit down as he chose.  He added 
that he now also had difficulty with his right knee.  
Regarding his back, the veteran referred to difficulties with 
his lower back, upper back, and his neck, which he treated 
himself by cracking his back or having some one help him do 
so.  He testified that he has had low back difficulties since 
basic training.  He testified that when he was working for 
the electronics firm post service he wore a back brace, 
because he was walking on concrete floors for twelve hours at 
a time.  However, he did not wear a back brace currently.  He 
added that he had pain with movements of his back, including 
bending, and that he had muscle spasms in his back.  He felt 
he should have X-rays taken of his back, which he reported 
had been denied him by the VA.  He added that he felt the VA 
examination of his back had not been thorough enough.  Also 
at the hearing, the veteran's mother testified that the 
veteran could not climb a ladder to clear the gutters, or 
operate their ride-on mower that had a clutch, or perform 
material handling jobs, all because of his disabilities, 
including his knee.  

Upon VA examination in August 1999, a history was noted 
including of two arthroscopies on the left knee, in 1990 and 
1999, with partial meniscectomies both times.  He was also 
noted to have undergone physical therapy and to currently 
wear a knee brace most of the time.  The veteran also 
reported doing physical therapy at home.  The veteran 
reported chronic knee pain with flaring of pain at times with 
activity, relieved with an ice pack.  He reported currently 
working as a security guard.  He complained of current pain 
in both the left knee and the lumbar spine.  He reported that 
the lumbar pain was localized, but with some recent shooting 
pain down the back of the left leg into the left foot.  He 
reported not using assistive devices and not having had 
surgery on his back. He reported having pain, weakness, and 
stiffness in his back, as well as pain in his back with 
exercise, relieved with lying down.  He reported that the 
pain in his back was constant and did not really flare up.  
He added that Motrin and acetaminophen provided mild relief 
for his back pain.  Upon examination, the veteran could bend 
to touch his toes.  He could extend to 30 degrees, and 
laterally bend 45 degrees left and right.  Strength was 5/5 
in the quadriceps, hamstrings, iliopsoas, tibialis anterior, 
triceps, extensor hallucis longus, and flexor hallucis 
longus.  Sensation was intact.  Straight leg raising seated 
was negative to 90 degrees.  Straight leg raising supine was 
negative to 80 degrees bilaterally.  There was some 
tenderness over the paralumbar vertebral muscles.  Lordotic 
curvature was normal.  There were no symptoms of numbness, 
urinary incontinence, bowel incontinence, or weakness in the 
lower extremities.  Patellar reflexes were hyperreflexic at 
3+, and Achilles reflexes were 2+.  Babinski's sign was 
downgoing.  Well-healed arthroscopy scars were noted at the 
left knee.  Range of motion of the left knee was full to 120 
degrees flexion.  There were crepitus to the patellofemoral 
joint and pain with patellar grind.  The knee was stable to 
varus-valgus stress, with negative anterior/posterior drawer 
sign and negative Lachman's sign.  Pivot shift and McMurray's 
sign were also negative.  There was 2+ effusion in the left 
knee.  The examiner assessed mechanical low back pain in the 
lumbar spine, possible degenerative changes, and a history of 
radicular-type symptoms which did not correlate with the 
current examination.  The examiner also assessed that the 
veteran most likely had mild to moderate degenerative changes 
of the left knee.  However, current X-rays of the lumbar 
spine and left knee were not obtained.  

VA medical center records show that the veteran did not show 
for X-rays to be taken of the lumbosacral spine and knee on 
August 21, 1999.  Status inquiry completed by the RO on 
September 17, 1999, informs that the veteran departed from 
the radiology department prior to X-rays being taken.  

In a December 1999 statement, the veteran reported that his 
legs and back were getting worse and that he had severe pain 
and great difficulty walking and standing.  He contended that 
he was at least 50 percent disabled due to his disorders.  He 
informed that he was meeting with a vocational rehabilitation 
specialist in the coming weekend.  He reported that since his 
last surgery he could no longer support himself.  He 
reported, "My back X-rays were lost by the hospital in 
September, so I went back again in October and haven't heard 
anything since August."  

The claims folder contains no report of the VA X-rays of the 
back and knee which may have been taken in October 1999.   
Medical records concerning a veteran which are in the VA's 
possession at the time a determination is made about his or 
her claim will be considered to be evidence which was in the 
record before the adjudicators at the time of the final 
decision, regardless of whether such records were actually 
before the adjudicators. See Bell v. Derwinski, 2 Vet. App. 
611 (1992), Damrel v. Brown, 6 Vet. App. 242 (1992).  
Accordingly, such VA X-ray reports should be obtained.  

A December 1999 or thereafter VA vocational rehabilitation 
evaluation of the veteran's disorders is also absent from the 
claims folder.  It would be helpful to obtain the veteran's 
VA Education and Vocational Rehabilitation Folder for 
association with the claims folder, to resolve questions 
regarding functional limitations of the veteran's left knee 
and low back.  

Upon remand, once these records are obtained, an additional 
VA examination is in order to ascertain the current severity 
of the veteran's left knee and low back disorders.  

Upon re-examination of the left knee and low back, it is 
necessary to comply with DeLuca v. Brown, 8 Vet. App. 202 
(1995), in which the United States Court of Appeals for 
Veterans Claims (Court) held that when a Diagnostic Code 
provides for a rating based upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that an examination upon which the rating 
decision is based must adequately portray the extent of 
functional loss due to pain on undertaking motion, weakness, 
fatigability and incoordination.

Knee disorders may also be rated on the basis of limitation 
of flexion or limitation of extension, under Diagnostic Codes 
5260 and 5261, respectively.  A full range of motion of the 
knee is zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (1999).  Other disabilities of the 
knees, including subluxation and lateral instability, are 
rated under Diagnostic Code 5257.

The veteran's low back disorder is evaluated under Diagnostic 
Codes 5292 and 5295.  These ratings are based on limitation 
of motion of the lumbar spine. 

Under these circumstances, the case is remanded for the 
following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his left knee and 
low back disorders since March 1999, and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

In particular, VA X-ray reports for the 
left knee and low back dated in October 
1999 or thereafter, if any, should also 
be obtained and associated with the 
claims folder.  

2. The RO should obtain the veteran's VA 
Education and Vocational Rehabilitation 
Folder for association with the claims 
folder.

3. The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of the veteran's present 
service-connected left knee and low back 
disorders.  The claims folder including a 
copy of this remand must be made 
available to the examiner prior to 
examination, and the examiner must state 
in the examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
All necessary tests should be conducted.  
If there are no reports of X-rays of the 
left knee and back dated in October 1999 
or thereafter available for review, 
additional X-rays of the left knee and 
back should be taken.  X-ray findings 
should be reflected in the examination 
report.   
 
Regarding the left knee, the examiner 
should ascertain the nature and extent of 
any arthritis, and also note any 
subluxation and/or instability.  If 
subluxation or instability is present, 
the examiner should state whether it is 
less than slight, slight, moderate, or 
severe in degree.  Limitation of motion 
of the knee in both flexion and extension 
should be specified in degrees.

Regarding the low back, the examiner 
should conduct range of motion testing of 
the lumbar spine, specifying the range of 
motion in degrees and in all planes, and 
comment as to whether there is slight, 
moderate, or severe limitation of motion 
of the lumbar spine.  The examiner should 
also note whether there is characteristic 
pain on motion, whether there is muscle 
spasm on extreme forward bending, and 
whether there is unilateral loss of 
lateral spine motion in standing 
position.  The examiner should also 
comment as to whether the lumbar spine 
exhibits severe disability with listing 
to the opposite side, a positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral spine motion with 
osteoarthritic changes, or narrowing or 
irregularity of the joint space and 
abnormal mobility on forced motion. 

Regarding both the left knee and the low 
back, the examiner should review 
pertinent aspects of the veteran's 
medical and employment history 
(including vocational rehabilitation), 
and comment on the effects of each 
disorder (the knee and the low back) 
upon the veteran's ordinary activity and 
on how each disorder impairs him 
functionally, particularly in the work 
place, and specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, and the 
degree, if any, of weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca, supra, and 38 
C.F.R. § 4.40, and 4.45 (1999).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  
If any development is incomplete, 
including if the requested examination 
does not include all clinical findings 
and comments requested, appropriate 
corrective action is to be implemented.

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to increased evaluations for 
service-connected left knee and low back 
disorders.  If the determinations remain 
adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



